DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the interchangeable projectile tube defining propellant gas holes and slots (claim 5), the inside diameter of the suppressor tube body being matched to an outside diameter of the interchangeable projectile tube (claim 11), and the fins internal to the suppressor in a spiral arrangement (claim 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  See further explanations, below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “muzzle endcap” in line 2.  The first issue is that both “endcap” and “end cap” are used throughout the disclosure.  The next issue is that there is no disclosure of a muzzle endcap in the Detailed Description section, though there is in the Summary of Invention section.  Applicant discloses a “gas block end cap 1580 also known as a front endcap,” ¶ [0021], and similarly throughout.  Applicant further discloses an “end cap 2520,” e.g., ¶ [0032].  Applicant then discloses a “front end cap 3580,” ¶ [0043], and a “suppressor end cap 3530,” id.  However, none of these are referred to as a muzzle endcap.  The issue is complicated by the recitation of “a suppressor tube body configured to receive the muzzle endcap and engage the front endcap against a distal face of the threaded muzzle,” in lines 4-5, conveying that the front endcap is against a distal face of the threaded muzzle.  Front end caps 1580 and 3580 are shown nearest to the muzzle end of the barrel, while end caps 2520 and 3530 are shown at the opposite ends of tube bodies 1590 and 2590, and suppressor tube body 3590.  Thus, it is unlikely that end caps 2520 and 3530 can reasonably be construed as “muzzle” endcaps.  Per MPEP § 608.01(o):
The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies.

Here, however, there is only ambiguity regarding the term owing to the lack of clear disclosure regarding the metes and bounds of “a muzzle endcap.”
That said, claim 1 recites “a suppressor element received into the suppressor tube body proximal the muzzle endcap” in lines 8-10.  Because suppressor elements 1562, 2560, and 3560 are nearer in proximity to the end of the suppressor tube, it appears Applicant intends, e.g., end cap 2520, suppressor end cap 3530, and/or the similarly shaped portion of tube 1520 to be the recited muzzle endcap.  Such is how the claim will be further treated in the merits.
Claims 2-7, 8, and 15 similarly recite “front endcap” and/or “muzzle endcap.”
Claim 1 further recites the limitation “open cell elements” in lines 10-11.  The issue is twofold.  First, Applicant discloses “suppressor elements 1560,” e.g., ¶ [0025], which:
could be open cell metal foam, 3D printed digital metal foam or various other materials and architectures with high surface area, low mass, circuitous and disruptive gas pathways in order to extract heat, reduce gas pressure and attenuate sound energy from the propellant gases that pass through and out exhaust holes 1544, id.  (See also, “suppressor elements 2560,” ¶ [0036], disclosing otherwise identically.)

While suppressor elements are disclosed as being capable of being open cell metal foam, such are also disclosed as being capable of being various other materials and architectures, i.e., at least implicitly not open cell structures akin to metal foam, else why the additional disclosure?
	Next, “a suppressor element” is previously recited in line 7.  There does not appear to be sufficient antecedent basis in the specification for “a suppressor element” and “open cell elements,” but rather, suppressor elements comprising open cell metal foams or other materials and structures.  Thus, the recitation of “open cell elements” is ambiguous.
Claim 5 recites the limitation “the interchangeable projectile tube defines propellant gas holes and slots” in line 1-2.  The issue is that gas holes and slots are apparently only disclosed in the alternative.  Applicant discloses, e.g., that “[p]rojectile tube vent slots 1535 could be holes,” at ¶ [0025], and “projectile tube 3520 illustrates vent holes 3535,” at ¶ [0044], but there does not appear to be adequate disclosure of both holes and slots in a single combination.
Claim 11 recites “an inside diameter of the suppressor tube body is matched to an outside diameter of the interchangeable projectile tube,” which does not appear to be shown.  Iterations of the term “match” appear but twice in the instant disclosure: once at ¶¶ [0026] and [0055], neither of which apply to the suppressor body or projectile tube.  Furthermore, as noted above, in none of the drawings does it appear that the suppressor tube body has an inside diameter anywhere close to an outside diameter of the projectile tube.  Absent clarification, the claim cannot be further treated on the merits.
Claims 12-14 similarly recite “open cell elements.”
Further regarding claim 14, “wherein the array of open cell elements comprise a metallic foam, a printed digital metal foam and media with high surface area, low mass, and circuitous and disruptive gas pathways” (emphasis added), does not appear to have sufficient antecedent basis in the specification.  Applicant has only disclosed alternatives apparently (see citations above), not a combination of metal foams and media with the disclosed properties.  Suggested is replacing “and” with --or--, or providing citation(s) to the disclosure of such a combination.
Claim 15 recites “the suppressor is in a mechanical compression between the muzzle endcap and the front endcap” in lines 1-2.  It is unclear how the suppressor, comprising the various elements including the endcaps, can be in a mechanical compression because that would mean all the elements are being compressed.  As best understood, Applicant intends --the suppressor tube body is in a mechanical compression--.  Such is how the claim will be further treated on the merits absent clarification.
Re: claim 17, because “a spiral arrangement” is not shown, what constitutes, satisfies, or meets such an arrangement is ambiguous.
Claim 18 recites the limitation “each interchangeable vent tube” in lines 1-2.  The “vent” portion lacks antecedent basis in the claims and, presumably, intends “projectile.”   Furthermore, “each” conveys there are more than one interchangeable tube, yet claim 1 only requires “an interchangeable projectile tube”—singular.  Thus, “each” renders the claim indefinite.
Any unspecified claim is rejected as being dependent upon a rejected base claim.
The claims will be further treated on the merits as best understood only.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0266783 to Morreau.
Re: claim 1, Morreau discloses the claimed invention including a firearm suppressor 10, e.g., Figs. 1-2 and 5-6, comprising: an interchangeable* (*see below) projectile tube 22 attached to a muzzle endcap 20 (via 34) and 5engaged with a front endcap 18 proximal a threaded muzzle of the firearm (reasonably inferred from bore wall 54, e.g., Fig. 7 and 9, which “may contain threads that mate with corresponding threads on the outer diameter of the muzzle (not shown),” at ¶ [0058]); a suppressor tube body 32 configured to receive the muzzle endcap and engage the front endcap located against a distal face of the threaded muzzle (via 20: because the muzzle is threaded, a distal face inheres in the portion of the muzzle about the threads, i.e., not threaded); and a suppressor element 34 received into the suppressor tube body proximal the 10muzzle endcap, wherein the suppressor element channels propellant gases from openings 62 defined in the interchangeable projectile tube through an array of open cell elements (see, inter alia, 88, 90 of 34, e.g., Fig. 11).
*With respect to interchangeable and the like, it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.  Here, all that is required is that the projectile tube be capable of replacement with another sufficiently like it, which it clearly is.
Re: claim 4, Morreau fairly discloses wherein the suppressor tube body is attached to the threaded muzzle via the front endcap.
Re: claim 5, Morreau fairly discloses gas holes that are slots.
Re: claim 9, Morreau fairly discloses wherein the suppressor tube body receives the suppressor element via a disassembly of the muzzle endcap from the suppressor tube body.  End 42, e.g., Fig. 6, is merely “supported by ends 46 of retainer 22,” ¶ [0057].  Thus, disassembly of the muzzle endcap 20 is at least one way to have the body 32 receive element 34, which suffices.
Re: claim 12, Morreau fairly discloses wherein the array of open cell elements reduce an acoustic energy of the propellant gases and transfer a heat and reduce a pressure thereof.  This is asserted because any interaction of propellant gases and the elements exposed thereto causes there to be less acoustic energy, heat, and pressure.  That is, any material used for the purposes disclosed by Morreau would inherently receive some of the heat of the propellant gases, while the open chambers 162-172 (counting by 2s) decreases the pressure thereof, while the redirection of the gases decreases the acoustic energy.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Morreau.
Anent the claims, it has been held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Morreau in view of US 4,974,489 to Fishbaugh.
Morreau discloses the claimed invention as applied above except for further comprising one suppressor tube body, one front end cap and one suppressor element for different caliber interchangeable projectile tubes.
Fishbaugh teaches “substituting different preassembled "core" elements having internal axial passageways of appropriate size,” col. 3, lines 32-34, in the same field of endeavor for the purpose of “provid[ing] a suppressor of intentional design that lends itself readily to fabrication for various calibers or conversion from one caliber to another,” id., lines 30-32.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Morreau as taught by Fishbaugh in order to provide a suppressor of intentional design that lends itself readily to fabrication for various calibers or conversion from one caliber to another.  Further rationales: All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made; When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results (KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395; and/or, When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show that it was obvious under § 103 (KSR Int'l. Co. v. Teleflex lnc., 127 S.Ct. 1742 (2007)).  Here, the combination or substitution would yield only predictable results and/or one of ordinary skill in the art, relying on the teachings of Fishbaugh, would easily recognize the benefits of having interchangeable elements for various caliber firearms.
Claims 13-14, and alternatively claim 12, are rejected under 35 U.S.C. 103 as being unpatentable over Morreau in view of US 2018/0031346 to Washburn, III, et al. (“Washburn”) or, alternatively, US 2019/0277591 to Schwartzkopf et al. (“Schwartzkopf”).
In view of Washburn: Presuming the anticipatory rejection of claim 12 above were to fail, Washburn teaches open cell elements 1120, e.g., Fig. 11, having varying and differential porosities, ¶ [0074], being made using a 3-D printing process, ¶ [0073], and being made of metal, id., in the same field of endeavor for the purpose of making a suppression device, Title.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Morreau as taught by Washburn in order to make a suppression device.  See also further rationale(s) provided above.
	In view of Sscwartzkopf: Similarly presuming the anticipatory rejection of claim 12 above were to fail, Schwartzkopf teaches open cell elements 14, e.g., Fig. 2, having varying and differential porosities, e.g., ¶ [0046], and being made of metal, e.g., ¶ [0029], in the same field of endeavor for the purpose of making a firearm suppressor including thermal energy absorbing elements, Title, for the various benefits derived therefrom, e.g., ¶ [0029].
It would have been obvious to modify Morreau as taught by Schwartzkopf in order to make a firearm suppressor including thermal energy absorbing elements for the various benefits derived therefrom.  See also further rationale(s) provided above.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Morreau in view of DE 10 2012 111 066 to Mette.
Morreau discloses the claimed invention as applied above except for further comprising a plurality of fins extending inward from an inside diameter of the suppressor tube body.
Mette teaches internal fins, page 1 of the included translation, second paragraph, lines 3-5, which can be “swirled,” id., line 5, in the same field of endeavor for the purpose of reducing noise in handguns caused by exiting muzzle gases, id., line 1.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Morreau as taught by Mette in order to reduce noise in handguns caused by exiting muzzle gases.  See also further rationale(s) provided above.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Morreau in view of Recommended bullet clearance on a suppressor, from Sniper Hide Forums (“SHF”).
Morreau discloses the claimed invention except for wherein an inside diameter of the interchangeable projectile tube is approximately 0.025 inches to 0.035 inches bigger than a bullet diameter.
SHF teaches this.  In response to an inquiry regarding minimum clearance posted by Jim the Plumber on 24 AUG 09 (entry #1), Bacarrat replied the same day that, “I think most manufacturers have it around .015 to .020 clearance,” (entry #2).  Subsequently, jasonk asked, “On each side of the bullet or [do] the[ manufacturers] add that to the bullet diameter?” (entry #3).  Whether intentional, this teaches either 0.015-0.020 inches added to the bullet or the same range added on either side of the bullet.  That is, whether this clearance was known in the art prior to this query, it was available as of the posting, i.e., the idea of such a range was made known.  When added to the bullet, the lower limit is a 0.0075 inch increase, while, when added on either side of the bullet, the upper limit is a 0.040 inch increase.
Thus, 0.025 inches to 0.035 inches bigger than a bullet diameter is known in the art and it would have been obvious to one of ordinary skill in the art at the time of invention to incorporate such a range of diameters.  See further rationale(s) provided above.
Allowable Subject Matter
Claims 3, 8, 10, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
23-Aug-22